Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action.

1.	Claims 1-20 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-17, and 19-20 of U.S. Patent No. 11,128,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 716 substantially teaches the claimed invention as shown in the table below.

17/463,665
11,128,716
1. A method comprising: determining, by a first device, a data quota and one or more usage monitoring thresholds associated with a user, wherein the data quota indicates a first amount of data associated with a rating group that the user is authorized to use during a period of time, and the one or more usage monitoring thresholds indicate one or more second amounts of data associated with one or more service flows that the user is authorized to use during the period of time; transmitting, by the first device and to a second device, the data quota and the one or more usage monitoring thresholds; and receiving, at the first device, data usage information associated with the user.
4. The method of claim 1, further comprising:
determining whether the data quota or one of the usage monitoring thresholds has been
reached; and
transmitting an indication that the data quota or one of the usage monitoring thresholds
has been reached, in response to determining that the data quota or the one of the usage monitoring thresholds has been 
reached.
7. The method of claim 1, further comprising:
receiving, at the first device and from the second device, a message including a first
identifier associated with the user and a second identifier associated with the rating group; and generating a usage report based on the rating group and the one or more service flows.
1. A method comprising: receiving, at a network device and from a session management device, a message including a first identifier associated with a subscriber and a second identifier associated with a rating group associated with one or more data flows; determining, by the network device, a data quota and one or more usage monitoring thresholds associated with the subscriber, wherein the data quota indicates a first amount of data associated with the rating group that the subscriber is authorized to use during a time period and the one or more usage monitoring thresholds indicate one or more second amounts of data associated with one or more service flows associated with the rating group that the subscriber is authorized to use during the time period; transmitting, by the network device and to the session management device, the data quota and the one or more usage monitoring thresholds; receiving, at the network device and from the session management device, data usage information associated with the subscriber, the rating group, and the one or more service flows when the time period has expired; and transmitting, by the network device, an indication that the data quota or one of the usage monitoring thresholds has been reached when the data usage information indicates that the data quota or the one of the usage monitoring thresholds has been reached.
7. The method of claim 1, further comprising generating a usage report based on the rating group and the one or more service flows.
2. The method of claim 1, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates a third amount of data that the user is authorized to use during the period of time, and a second usage monitoring threshold that indicates a fourth amount of data that the user is authorized to use during the period of time, wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flows.
2. The method of claim 1, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates a third amount of data that the subscriber is authorized to use during the time period and a second usage monitoring threshold that indicates a fourth amount of data that the subscriber is authorized to use during the time period, wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flow.
3. The method of claim 1, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the user is authorized to use during the period of time.
3. The method of claim 1, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the subscriber is authorized to use during the time period.
5. The method of claim 1, wherein each service flow of the one or more service flows is associated with the rating group and a service identifier.
5. The method of claim 1, wherein each service flow of the one or more service flows is associated with the rating group and a service identifier.
6. The method of claim 5, wherein the one or more service flows comprise a plurality of service flows, and each service identifier is associated with a different service flow of the plurality of service flows.
6. The method of claim 5, wherein each service identifier is associated with a different data flow of the one or more data flows.
8. A device comprising:
one or more memories configured to store instructions; and
one or more processors configured to execute the instructions to:
determine a data quota and at least one usage monitoring threshold associated with a user,
wherein the data quota indicates a first amount of data associated with a rating group that the user is authorized to use during a period of time, and the at least one usage monitoring threshold indicates one or more second amounts of data associated with one or more service flows that the user is authorized to use during the period of time;
transmit, to a second device, the data quota and the at least one usage monitoring threshold; and
receive data usage information associated with the user.
11. The device of claim 8, wherein the one or more processors are further configured to:
determine whether the data quota or one of the at least one usage monitoring threshold has been reached; and
transmit an indication that the data quota or one of the at least one usage monitoring threshold has been reached, in response to determining that the data usage information indicates that the data quota or the one of the at least one usage monitoring threshold has been reached.
8. A device comprising: one or more memories to store instructions; and one or more processors configured to execute the instructions to: receive, from a session management device, a message including a first identifier associated with a subscriber and a second identifier associated with a rating group associated with one or more data flows; determine a data quota and one or more usage monitoring thresholds associated with the subscriber, wherein the data quota indicates a first amount of data associated with the rating group that the subscriber is authorized to use during a time period and the one or more usage monitoring thresholds indicate one or more second amounts of data associated with one or more service flows associated with the rating group that the subscriber is authorized to use during the time period; transmit, to the session management device, the data quota and the one or more usage monitoring thresholds; receive, from the session management device, data usage information associated with the subscriber, the rating group, and the one or more service flows when the time period has expired; and transmit an indication that the data quota or one of the usage monitoring thresholds has been reached when the data usage information indicates that the data quota or the one of the usage monitoring thresholds has been reached.
9. The device of claim 8, wherein the at least one usage monitoring threshold includes a first usage monitoring threshold that indicates a third amount of data that the user is authorized to use during the period of time, and a second usage monitoring threshold that indicates a fourth amount of data that the user is authorized to use during the period of time,
wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flows.
9. The device of claim 8, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates a third amount of data that the subscriber is authorized to use during the time period and a second usage monitoring threshold that indicates a fourth amount of data that the subscriber is authorized to use during the time period, wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flows.
10. The device of claim 8, wherein the at least one usage monitoring threshold include a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the user is authorized to use during the period of time.
10. The device of claim 8, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the subscriber is authorized to use during the time period.
12. The device of claim 8, wherein each service flow of the one or more service flows is associated with the rating group and a service identifier.
12. The device of claim 8, wherein each service flow of the one or more service flows is associated with the rating group and a service identifier.
13. The device of claim 12, wherein the one or more service flows comprise a plurality of service flows, and each service identifier is associated with a different service flow of the plurality of service flows.
13. The device of claim 12, wherein each service identifier is associated with a different data flow of the one or more data flows.
14. The device of claim 8, wherein the one or more processors are further configured to:
receive a message including a first identifier associated with the user and a second identifier associated with the rating group; and
generate a usage report based on the rating group and the one or more service flows.
14. The device of claim 8, wherein the one or more processors are further configured to generate a usage report based on the rating group and the one or more service flows.
15. A non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to:
determine a data quota and at least one usage monitoring threshold associated with a user,
wherein the data quota indicates a first amount of data associated with a rating group that the user is authorized to use during a period of time, and the at least one usage monitoring threshold indicates one or more second amounts of data associated with one or more service flows that the user is authorized to use during the period of time;
transmit, to a device, the data quota and the one or more usage monitoring thresholds; and
receive data usage information associated with the user.

15. A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: receive, from a session management device, a message including a first identifier associated with a subscriber and a second identifier indicating a rating group associated with one or more data flows; determine a data quota and one or more usage monitoring thresholds associated with the subscriber, wherein the data quota indicates a first amount of data associated with the rating group that the subscriber is authorized to use during a time period and the one or more usage monitoring thresholds indicate one or more second amounts of data associated with one or more service flows that the subscriber is authorized to use during the time period; transmit, to the session management device, the data quota and the one or more usage monitoring thresholds; receive, from the session management device, data usage information associated with the subscriber, the rating group, and the one or more service flows when the time period has expired; and transmit an indication that the data quota or one of the usage monitoring thresholds has been reached when the data usage information indicates that the data quota or the one of the usage monitoring thresholds has been reached
16. The non-transitory computer-readable medium of claim 15, wherein the at least one usage monitoring threshold includes a first usage monitoring threshold that indicates a third amount of data that the user is authorized to use during the period of time, and a second usage monitoring threshold that indicates a fourth amount of data that the user is authorized to use during the period of time,
wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flows.
16. The non-transitory computer-readable medium of claim 15, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates a third amount of data that the subscriber is authorized to use during the time period and a second usage monitoring threshold that indicates a fourth amount of data that the subscriber is authorized to use during the time period, wherein the first usage monitoring threshold is associated with a first service flow of the one or more service flows and the second usage monitoring threshold is associated with a second service flow of the one or more service flows.
17. The non-transitory computer-readable medium of claim 15, wherein the at least one usage monitoring threshold includes a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the user is authorized to use during the period of time.
17. The non-transitory computer-readable medium of claim 15, wherein the one or more usage monitoring thresholds include a first usage monitoring threshold that indicates an amount of data associated with a combination of a first service flow and a second service flow of the one or more service flows that the subscriber is authorized to use during the time period.
19. The non-transitory computer-readable medium of claim 15, wherein the one or more service flows comprise a plurality of service flows, and each service flow of the plurality of service flows is associated with the rating group and a service identifier, and
wherein each service identifier is associated with a different service flow of the plurality of service flows.
19. The non-transitory computer-readable medium of claim 15, wherein each service flow of the one or more service flows is associated with the rating group and a service identifier and wherein each service identifier is associated with a different data flow of the one or more data flows.
20. The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the at least one processor to:
receive, from the device, a message including a first identifier associated with the user and a second identifier indicating the rating group; and
generate a usage report based on the rating group and the one or more service flows.
20. The non-transitory computer-readable medium of claim 15, wherein the instructions further include one or more instructions that cause the at least one processor to generate a usage report based on the rating group and the one or more service flows


4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
09/28/2022